Order of the County Court of Nassau county denying motion to bring in additional party defendant affirmed, with ten dollars costs and disbursements. No opinion. Lazansky, P. J., Young, Hagarty and Johnston, JJ., concur; Davis, J., concurs, with the following memorandum: As there is in part at least a common question of fact to be established by the same witnesses, it would be proper in this case to bring in the other party as defendant under the provisions of sections 192, 193, 211 and 212 of the Civil Practice Act. Ordinarily the actions would be consolidated if plaintiff had brought separate suits against these parties, who, he claims, became liable to him for commissions in arranging an exchange of real property between them. But the right to bring in additional parties rests in judicial discretion in order that litigation may be facilitated in the courts and avoid a multiplicity of actions based on the same subject-matter. The county judge knows the condition of the calendar of his court, and whether it would prejudice any substantial right of the defendant were he to grant the motion bringing in another parley with the incidental delay that would follow. It was within his discretion to deny the motion.